EX. -99.906 CERT(i) CERTIFICATIONS Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a) and (b) of section 1350, chapter 63 of title 18, United States Code), each of the undersigned officers of Destra Investment Trust (the Registrant), do hereby certify, to such officer's knowledge, that: the Form N-CSR of the Registrant for the period ended March 31, 2011 (the “Form N-CSR”) fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of the 1934;and the information contained in the Form N-CSR fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date:June 1, 2011 /s/ Nicholas Dalmaso Name: Nicholas Dalmaso, Title:Chief Executive Officer Date:June 1, 2011 /s/ Steven M. Hill Name:Steven M. Hill Title:Chief Financial Officer This certification is being furnished solely pursuant to 18 U.S.C. ss. 1350 and is not being filed as part of the Report or as a separate disclosure document.
